Title: To Thomas Jefferson from William Kilty, 1 August 1804
From: Kilty, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  City of Washington August 1st 1804
               
               I had this morning, the Honour of receiving your letter of the 27th July enclosing the Petition of Thomas Rustic, or Duffy
               On Considering his Case We have thought it proper to make a recommendation in his favour, which you will find returned with his Petition
               I am Sir With Great respect Yr obt Servt
               
                  
                     W Kilty
                  
               
            